Filed 11/29/22 P. v. Myers CA2/1
Opinion on remand from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT
                               DIVISION ONE

 THE PEOPLE,                                                      B306667

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No. NA061108)

           v.

 MARK DAMON MYERS,

           Defendant and Appellant.




      APPEAL from an order of the Superior Court of
Los Angeles County, Gary J. Ferrari, Judge. Reversed.
      Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Matthew Rodriguez, Acting
Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Susan Sullivan Pithey, Assistant Attorney General,
Noah P. Hill, Amanda V. Lopez, and Nima Razfar, Deputy
Attorneys General, for Plaintiff and Respondent.
                             ____________________________
      In 2020, the trial court summarily denied defendant
and appellant Mark Damon Myers’s petition under former
Penal Code section 1170.951 for resentencing on his murder
conviction. In a previous opinion, we affirmed, reasoning
that the jury’s finding of a felony-murder special circumstance
(§ 190.2, subd. (a)(17)) made Myers ineligible for resentencing
as a matter of law.
      The Supreme Court subsequently vacated our decision
and ordered us to reconsider the case in light of its decision in
People v. Strong (2022) 13 Cal.5th 698 (Strong). Both Myers
and the Attorney General agree, as do we, that we must reverse
the denial of Myers’s petition and remand the case for further
proceedings in the trial court.

           FACTUAL AND PROCEDURAL SUMMARY
       In 2006, a jury convicted Myers of one count of murder
(§ 187, subd. (a)), three counts of robbery (§ 211), one count of
preventing a witness from testifying (§ 136.1, subd. (a)(2)), and
one count of conspiracy (§ 182, subd. (a)(1)). In addition, the jury
found true an allegation of a felony-murder special circumstance
(§ 190.2, subd. (a)(17)). The trial court sentenced Myers to life in
prison without the possibility of parole.
       In a nonpublished opinion, we described the facts of the
case: “Defendant, a member of the Eastside Longo criminal
street gang, was a longtime acquaintance of murder victim
Rudolpho Rodriguez and Rodriguez’s girlfriend, Christina James,
both of whom were methamphetamine users. Gregory Clark and
Jo’el Bruce, with whom defendant was also acquainted, lived next


      1   Subsequent statutory references are to the Penal Code.




                                  2
door to defendant’s grandmother in the City of Signal Hill. At
one point defendant asked Clark if defendant could go into the
methamphetamine dealing business with Clark. Clark declined.
       “On April 15, 2004, Rodriguez and James went to visit
Clark and Bruce at their home. As Rodriguez and James
approached the Clark-Bruce house, they saw defendant standing
on the porch of his grandmother’s house. Defendant told
Rodriguez that he wanted to talk to him. Rodriguez agreed and
the two talked for five to 10 minutes while James visited with
Clark and Bruce. Rodriguez then joined James, Clark and Bruce
inside the Clark-Bruce residence.
       “About five minutes later, defendant knocked on the door
of the Clark-Bruce residence and was let in by Clark. Defendant
was accompanied by two men, one of whom displayed a gun.
Defendant told those in the room that they were being ‘taxed’
and ordered them to hand over their valuables. Clark handed
over his rings and about $200 in cash. Three cell phones
were taken from James’s purse. Rodriguez asked defendant’s
two accomplices for their names. Defendant responded that
Rodriguez should not be concerned, and that Rodriguez should
remember that defendant was from Eastside Longo.
       “According to James, after the cell phones had been taken
from her purse the accomplice who had the gun told James to
take off her jewelry. Rodriguez then stood up, ‘said that they
would have to shoot him now,’ and hit defendant in the head.
Defendant said, ‘ “Shoot him, just shoot him,” ’ and the
accomplice with the gun shot Rodriguez.
       “According to Clark, the accomplice with the gun pointed
it at Rodriguez and told Rodriguez to empty his pockets. After
doing so, Rodriguez said to defendant, ‘ “now you’re going to have




                                3
to shoot me.” And advanced on [defendant].’ Rodriguez ‘threw
the first punch’ and the two struggled ‘somewhat.’ Clark next
saw a flash, heard a gunshot, and saw Rodriguez fall to the floor.
Clark did not recall anyone saying, ‘Shoot him.’
       “Following the shooting, defendant and his accomplices
fled. Rodriguez was taken to the hospital, where he died of a
single gunshot wound to the torso. The fatal bullet was recovered
from Rodriguez’s body. A spent bullet casing was found at the
scene.” (People v. Myers (Dec. 17, 2008, B206153) [nonpub. opn.]
(Myers).)
       In his direct appeal, Myers argued that the trial court erred
by giving the jury instructions as to the special circumstance for
felony murder that were appropriate where the defendant was
the actual killer, even though the evidence showed Myers did not
kill the victim. We agreed but held that the error was harmless
beyond a reasonable doubt because Myers was, at a minimum,
a major participant in the robbery and acted with reckless
indifference to human life.2 (Myers, supra, B206153.) For this
reason, “[w]e conclude[d] that a properly instructed jury would
have found true the robbery special circumstance alleged against
defendant.” (Ibid.)
       In 2018, the Legislature enacted Senate Bill No. 1437
(2017–2018 Reg. Sess.) (Senate Bill No. 1437), which abolished
the natural and probable consequences doctrine in cases
of murder, and limited the application of the felony-murder
doctrine. (See People v. Gentile (2020) 10 Cal.5th 830, 842–843.)
Under the new law, a conviction for felony murder requires

      2 Because there was a dispute as to whether Myers ordered
his accomplice to shoot Rodriguez, we could not say conclusively
that Myers acted with the intent to kill.




                                 4
proof that the defendant was either the actual killer, acted
with the intent to kill, or “was a major participant in the
underlying felony and acted with reckless indifference to
human life.” (§ 189, subd. (e)(3).) The legislation also enacted
former section 1170.95, which established a procedure for
vacating murder convictions for defendants who could no
longer be convicted of murder because of the changes in the law
and resentencing those who were so convicted. (Stats. 2018,
ch. 1015, § 4, pp. 6675–6677.) In 2021, the Legislature enacted
Senate Bill No. 775 (2021−2022 Reg. Sess.) (Stats. 2021, ch. 551),
which clarified and amended certain aspects of Senate Bill
No. 1437. The Legislature subsequently renumbered former
section 1170.95 as section 1172.6 without further substantive
change. (See Stats. 2022, ch. 58, § 10.)
      Myers filed a petition for resentencing on February 25,
2020. The trial court did not appoint counsel to represent Myers,
and summarily denied the petition on the ground that the record
of conviction, including our opinion in his direct appeal, showed
as a matter of law that he was a major participant in the felony
who acted with reckless indifference to human life and was
therefore ineligible for resentencing.

                          DISCUSSION
       In our prior opinion in this case, we agreed with Myers
that the trial court erred by denying his resentencing petition
without appointing counsel (see People v. Lewis (2021) 11 Cal.5th
952, 961−970 (Lewis) [trial court must appoint counsel to
represent the petitioner in all cases where the petition is facially
sufficient]), but we held that the error was harmless because
the record showed as a matter of law that Myers was ineligible
for relief. We noted that a felony-murder special circumstance




                                 5
finding requires proof at a minimum that the defendant
acted “with reckless indifference to human life and as a major
participant” (§ 190.2, subd. (d)) in the underlying felony. This
is identical to the showing required for felony murder under
the law as amended by Senate Bill No. 1437. (See § 189,
subd. (e)(3).) To be eligible for resentencing, a defendant must
first make a prima facie case that he “could not presently be
convicted of murder or attempted murder because of changes
to Section 188 or 189 made effective” as a part of Senate Bill
No. 1437. (§ 1172.6, subd. (a)(3).) Myers could not meet this
requirement because the special-circumstance finding meant
that he remained guilty of murder despite the change in the law.
       The Supreme Court in Strong agreed with us that a prior
special-circumstance finding would ordinarily disqualify a
defendant from resentencing under section 1172.6. (See Strong,
supra, 13 Cal.5th at p. 715.) But the court held that an exception
applied to defendants like Myers who were convicted of special-
circumstance felony murder before the court issued its opinions
in People v. Banks (2015) 61 Cal.4th 788 and People v. Clark
(2016) 63 Cal.4th 522, clarifying the meaning of “major
participant” and “reckless indifference to human life.” (Strong,
supra, at pp. 706–707.) The decisions in Banks and Clark
“represent the sort of significant change that has traditionally
been thought to warrant reexamination of an earlier-litigated
issue” that the principle of issue preclusion would otherwise
forbid. (Id. at p. 717.) For this reason, the court concluded that
a pre-Banks/Clark felony-murder special-circumstance finding
does not disqualify a defendant from resentencing relief under
section 1172.6. (Strong, supra, at p. 720.)




                                6
       We agree with both Myers and the Attorney General that,
under Strong, there is no basis for denying Myers’s petition at
the prima facie stage. At this stage, the court “should not engage
in ‘factfinding involving the weighing of evidence or the exercise
of discretion.’ ([People v.] Drayton [(2020)] 47 Cal.App.5th [965,]
980.) . . . [T]he ‘prima facie bar was intentionally and correctly
set very low.’ ” (Lewis, supra, 11 Cal.5th at p. 972.) The court, in
evaluating whether the defendant has made a prima facie case,
may not “independently examine[ ] the record and determine[ ],
applying the Banks and Clark standards, that sufficient evidence
supports the earlier findings.” (Strong, supra, 13 Cal.5th at
p. 719.)
       Because Myers has made a prima facie case for
resentencing, the trial court must issue an order to show cause
and conduct further proceedings in the case. (See § 1172.6,
subd. (c).)




                                 7
                          DISPOSITION

       The trial court’s order denying the petition for resentencing
is reversed. On remand, the trial court shall appoint counsel
to represent Myers, issue an order to show cause, and conduct
further proceedings as specified in section 1172.6.
       NOT TO BE PUBLISHED.




                                           ROTHSCHILD, P. J.
We concur:




                  CHANEY, J.




                  BENDIX, J.




                                 8